Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Reissue Applications
The amendments to the specification and claims are objected to as non-compliant under 37 CFR 1.173 due to the use of strikethrough in the specification and claims.  Note that double bracketing is also not permitted.  
The amendment to the claims is further improper because new reissue claims will always be new (relative to the ‘970 patent), and therefore the status identifiers for claims 10-31 should read “(New, Currently amended)” or the like as appropriate, and the claims should be underlined in their entirety.  
See 37 CFR 1.173(b)(1)(2), (d), and (g).

The amendments to the drawings are objected to because the amended figures are not labelled “Amended” as required by 37 CFR 1.173(b)(3).
The term “Amended” should appear immediately below the figure legends in figures 4B and 4C.  The changes to the drawings are otherwise acceptable.
Note that the manner of making amendments in reissue applications differs from regular utility applications.  See MPEP 1453.

37 CFR 1.173(c) because it lacks an explanation of the support in the disclosure of the patent for the changes made to the claims.

Declaration
The Declaration filed December 21, 2021 is accepted and effective to over the rejection made in the previous Office action.

Recapture Analysis 
Claims 21-31 were previously rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the subject 9,839,970 patent upon which the present reissue is based. 
Following the Three Step Analysis set forth in MPEP 1412.02:
A.     The First Step - Is There Broadening?  
Patent claim 1 recites:
1.     An arc welding system, comprising: a welding gun including a contact tip having a channel and an exit orifice; an arc welding power supply which provides an arc welding waveform to at least two arc welding consumable electrodes having a circular cross-section via said contact tip; and a wire feeding mechanism which provides said at least two arc welding consumable electrodes from respective electrode sources to said channel in said contact tip, where said arc welding electrodes pass through said channel in a longitudinal orientation without intertwining or twisting with each other and exit said contact tip through said exit orifice.



A welding torch contact tip for use in a welding torch, wherein said torch contact tip is configured to align at least two arc welding electrodes from respective electrode sources to pass through said torch contact tip in a longitudinal orientation without intertwining or twisting with each other and exit said contact tip, and wherein an arc welding power supply provides an arc welding waveform through said contact tip for consuming said at least two arc welding consumable electrodes to generate one arc and one weld puddle from said at least two arc welding electrodes.

Reissue claim 21 omits the arc welding system, the welding gun, the channel,  the exit orifice. 
Reissue claim 21 is therefore broader than patent claim 1.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 12/975,234 (which issued as the subject ‘970 patent), originally-filed claim 1 was rejected over prior art.  See the office actions mailed March 14, 2013, and August 8, 2013.
In the reply filed November 8, 2013, claim 1 was amended to recite that each of the electrodes “passes through said channel in a longitudinal orientation without intertwining or twisting with each other.”  (This limitation was ultimately found to be missing by the PTAB in their decision mailed July 5, 2017) 
The next office action, mailed February 13, 2014, rejected all of the claims over prior art. 

1.    (Currently Amended) [[A]] An arc welding system, comprising:
a welding gun including a contact tip having a channel and an exit orifice;
[[a]] an arc welding power supply which provides [[a]] an arc welding waveform to at least two arc welding electrodes having a circular cross-section [[a]] via said contact tip 
a wire feeding mechanism which provides said at least two arc welding electrodes having arc welding electrodes pass through said channel in a longitudinal orientation without intertwining or twisting with each other and exit said contact tip through said exit orifice


In the same Response, Patent Owner did not discuss the changes shown above and instead argued that the base reference Volff did not teach passing a pair of electrodes through a channel without intertwining or twisting the electrodes, and further argued that it would not have been obvious to modify Volff as set forth by the examiner because such modification would destroy the principal operation of the base reference.
In the next office action, mailed August 26, 2014, the examiner again rejected claim 1 using the same base reference Volff and secondary reference.  
In the response filed November 26, 2014, claim 1 was amended as follows:
1.    (Currently Amended) An arc welding system, comprising:
a welding gun including a contact tip having a channel and an exit orifice;
consumable electrodes having a circular cross-section via said contact tip; and
a wire feeding mechanism which provides said at least two arc welding consumable electrodes from respective electrode sources to said channel in said contact tip, where said arc welding electrodes pass through said channel in a longitudinal orientation without intertwining or twisting with each other and exit said contact tip through said exit orifice.

In the same response, applicant argued that the base reference Volff could not be modified to meet the limitations of claim 1 as amended because the wires of the electrode of Volff are twisted to form a spiral form with spiral flutes, and flocks is compacted into the flutes and adhesively bonded to the wire surface so as to “become an integral part of the electrode.”  Applicant further noted that the electrode of Volff is pre-manufactured such that it wires 11, 12 are wound on the same spool, and to separate the wires such that the electrodes come from respective sources would render Volff unsatisfactory for its intended purpose at least because there would be no “flutes” that could accept the flux material.  
Nevertheless, the next office action was a final rejection mailed March 25, 2015.
An appeal brief was filed May 29, 2015.
An examiner’s answer was mailed September 28, 2015.
A PTAB decision reversing the examiner was mailed July 5, 2017, as noted above on page 6.
A notice of allowance was mailed August 11, 2017.
without intertwining or twisting with each other is what defined over the prior art.
However, applicant further argued that the limitation of the two consumable electrodes provided from respective electrode sources was an allowable feature.
Returning to the instant Reissue application, claim 21 now recites the respective electrode source.  As noted in the previous Office action, claim 21 retains the SGL of “without intertwining or twisting with one another.”  
The limitations of the “contact tip having a channel and an exit orifice” and the electrodes “having a circular cross-section” were recited in claim 1 as originally filed, and therefore are not considered to have been surrendered in the amendment filed May 7, 2014.  The limitations of an arc welding power supply and arc welding electrodes were not argued by Applicant, do not patentably distinguish over the prior art, and are not considered to have been surrendered. 
Therefore, the recapture rejection set forth in the previous Office action is withdrawn.

Original Invention
Claims 21-31 are rejected under the “original patent” clause of 35 U.S.C. 251 because they are not drawn to the invention disclosed in the original patent upon which the present reissue is based.
The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251.  The entire disclosure, 
The "original patent" requirement of 35 U.S.C. 251 must be understood in light of In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, at 1275, 1274 (Fed. Cir. 1991), where the Court of Appeals for the Federal Circuit stated:
We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the "original patent" clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter.  Merely finding that the subject matter was "not originally claimed, not an object of the original patent, and not depicted in the drawing," does not answer the essential inquiry under the "original patent" clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees.  In short, the absence of an "intent," even if objectively evident from the earlier claims, the drawings, or the original objects of the invention is simply not enough to establish that the new claims are not drawn to the invention disclosed in the original patent.

Similarly, the disclosure requirement in Amos must be understood in light of Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares Pharma, Inc., the court found the disclosure was not sufficient because the new reissued claims were "merely suggested or indicated in the original specification" and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application "constitute[d] parts or portions of the invention."  Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of "jet injector" in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent.  As a result, the claims in the reissue patent to 
See also MPEP 1412.01.
In the instant reissue application, claims 21-31 are drawn to a welding torch contact tip.
The disclosure of the 9,839,970 patent does not disclose the welding tip as a separate invention.  In fact, it appears that the welding tip used could be a prior art welding tip as noted in column 2, lines 49 to 52:  “For example, in the above discussed example, a standard 0.052 inch diameter orifice contact tip 101 can be utilized.”
Note further the description of a “straight bore type tip” and a “standard gooseneck type tip” described in column 3.
In column 4 lines 22-46, the specification notes that the contact tip “is of a design that can be rotated so as to be oriented in at least 2 positions.”  However, the specification does not describe any structure which would allow the contact tip to be rotated, and a rotatable tip is not shown in the drawings.
Therefore, just as in Antares Pharma, Inc., the disclosure of the ‘970 patent discloses one invention, which is an arc welding system comprising a welding gun/torch which uses a generic contact tip.  In the Reissue application, claims 21-31 are directed to only the contact tip.
As such, claims 21-31 violate the original patent requirement of 35 U.S.C. 251.  



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The contact tip “configured to align at least two arc welding electrodes to pass through said torch contact tip in a longitudinal orientation without intertwining or twisting with each other,” as set forth in claim 21, is not shown in the drawings.
The arc welding waveform provided “through said contact tip” for consuming the electrodes as now recited in claims 10 and 21 is not shown in the drawings.  Figures 1-3, which show the contact tip, do not show any means of the contact tip receiving an arc welding waveform.  Figure 5, which shows the power supply, shows lines which are unlabeled but arguably/possibly connect the power supply to the wire feeder and to the work.  A contact tip is not shown in figure 5 and therefore the power supply is not shown to be connected in any way to a contact tip.
These features must be shown or canceled from the claims.  
No new matter should be entered.
If corrected drawing sheets are submitted, they must be filed in compliance with 37 CFR 1.173(b)(3).  
Note that the manner of making amendments in reissue applications differs from regular utility applications.  See MPEP 1453. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the subject ‘970 patent lacks a description that the “contact tip is configured to align said arc welding electrodes to pass through said welding gun in a longitudinal orientation without intertwining or twisting with each other” as set forth in claim 21.  Instead, as described in column 3, lines 17-39, it appears that bends in the welding gun, and specifically not the tip, cause the alignment of the electrodes.   

Enablement

Claims 10-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 10 and 21 have been amended to recite that the arc welding power supply provides an arc welding waveform through said contact tip for consuming the electrodes.  
The specification of the ‘970 patent does not describe how the power supply provides an arc welding waveform through the contact tip.
The abstract mentions that a “welding waveform is provided to the electrodes through the contact tip,” but does not state how.
The Brief Summary of the Invention (lines 34-43 of column 1) states:
An exemplary embodiment of the present invention is a welding system and method for welding where a welding power supply provides a welding waveform to a contact tip having an exit orifice.  A wire feeding mechanism provides at least two welding electrodes having a circular cross-section to a channel in the contact tip, where each of the electrodes passes through the channel in a longitudinal orientation and exits the contact tip through the same exit orifice.  The welding waveform is provided to each of the electrodes by the contact tip for a welding operation.

The remainder of the disclosure is silent as to how the waveform is provided from the power supply to the contact tip.  There is no description of any connection between the power supply and the contact tip, or the power supply and the electrodes, or any other structure by which the waveform could be provided to the contact tip.  An argument that a person of ordinary skill in the art would understand how to provide a waveform through the contact tip for consuming the electrodes fails because there are any number of ways to provide a waveform to the electrodes, and to modify the contact 
Further, there is no description that the arc welding waveform provided through said contact tip is “for consuming” the electrodes to generate one arc and one weld puddle.  The claims appear to recite that the waveform is “for consuming” the electrodes, and this is not described in the ‘970 patent.  
As such, the disclosure of the ‘970 patent is non-enabling for the limitation of providing an arc welding waveform “through said contact tip for consuming” the consumable electrodes to generate one arc and one weld puddle.


Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 21 are indefinite as to whether or not the electrodes are being claimed as part of the invention.
Claim 10 recites, in pertinent part with emphasis added:
“a channel for receiving at least two arc welding consumable electrodes,” 
is configured to align said arc welding electrodes,” and 
“an arc welding power supply provides an arc welding waveform through said contact tip for consuming said at least two arc welding consumable electrodes.” 
Likewise, claim 21 recites, in pertinent part with emphasis added:
“said torch contact tip is configured to align at least two arc welding electrodes,” and “an arc welding power supply provides an arc welding waveform through said contact tip for consuming said at least two arc welding consumable electrodes.”
The functional phrases “for receiving,” “is configured to,” and “for consuming” imply an intended use for performing a function with respect to the electrodes, but does not positively recite the electrodes as part of the invention, rendering the claims indefinite as to what is being claimed.
Claims 18 and 29 are indefinite because they do not set forth any of the variables which would permit or cause a welding current sufficient to weld with a single electrode having a cross-sectional area substantially the same as the total cross-sectional area of the at least two electrodes.  For instance, the materials of the two electrodes and the single electrode are not set forth, nor are the cross-sectional areas of the electrodes or the amount of current sufficient to weld recited in the claims.  These claims are unclear as to how and why the welding current sufficient to weld with the single electrode would be the same as that sufficient to weld with the at least two electrodes.
Finally, these claims are indefinite because the current is being defined in-part by and/or compared to an element (the single electrode) that is not claimed and does not make up part of the invention.

Claim Rejections - 35 USC § 1032
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khakhalev (US PGPub 2009/0188896 to Khakhalev et al.) in view of Myers (US PGPub 2007/0007265 to Myers et al.).
Khakhalev (previously cited) discloses  a welding torch comprising a contact tip 32, and a channel for receiving at least two arc welding consumable electrodes 34 from respective electrode sources, where said torch is configured to align said arc welding electrodes to pass through the guide tubes 38 in said torch in a longitudinal orientation without intertwining or twisting with each other and exit said torch; and wherein an arc welding power supply provides arc welding power to the tip 32 for consuming said at least two arc welding consumable electrodes to generate one arc and one weld puddle from said at least two arc welding electrodes.  See paragraphs 0030, 0031, and 0033, at least.
While the tip 32 is conductive, Khakhalev does not expressly teach providing a welding waveform through said contact tip.

From the teaching of Myers, it would have been obvious to those of ordinary skill in the art at the time of the invention to provide a welding waveform to the contact tip of Khakhalev for consuming the electrodes in order to control the heat input, droplet shape and size, penetration, and/or bead shape of the weld as is well known in the art.
With respect to claim 21, Khakhalev and Myers are applied as set forth above.  Khakhalev is further applied in that the contact tip is configured to align at least two arc welding electrodes from respective electrode sources to pass through said contact tip in a longitudinal orientation without intertwining or twisting with each other and exit said torch contact tip.  See figures 3 and 3b, for example.
With respect to claim 11, the channel in the body 12c would be straight.
With respect to claim 12, the channel as shown in the system in figure 2 would be bent.  
With respect to claims 13 and 24, for the channel to have a circular cross-section at at least one point along its length would have been obvious at least because a circular cross-section is well known in the art, and would be suitable for guiding an electrode having a circular cross-section.
With respect to claims 14, 15, 25, and 26, the contact tip of Khakhalev comprises an orifice which has a circular shape.

With respect to claims 18 and 29, it is a well-known principle that the maximum amount of current capable of being transmitted through a wire is dependent upon a number of factors such as the material from which the wire is made, the diameter of the wire, and the length of the wire.  The maximum amount of current is relatively proportional to the diameter (cross-sectional area) of the wire.  As such, the maximum amount of current which can be transmitted through a single wire having a given cross-sectional area is roughly twice the maximum amount of current capable of being transmitted through a single wire having half the given cross-sectional area, assuming that the wires are made of the same material.  Likewise, the maximum amount of current capable of being transmitted through a single electrode having a cross-sectional area substantially the same as the total cross-sectional area of at least two electrodes would inherently be roughly the same.  
Therefore, it is inherent that the welding current sufficient to weld with the at least two claimed electrodes would also be sufficient to weld with a single electrode having the same cross-sectional area as the two electrodes, as long as the material of the electrodes was the same.  
With respect to claims 19 and 30, the welding torch is configured to receive said at least two electrodes from a plurality of electrode sources through one wire feeder.
With respect to claims 20 and 31, the at least two electrodes are positioned to exit the welding torch with a space between said at least two electrodes as shown in figures 3a and 4.
.

Response to Arguments
Applicant's arguments filed December 1, 2021 have been fully considered but they are not persuasive.
Interview
Applicant’s summary of the October 29, 2021 Interview contains inaccuracies which are addressed below.
With respect to Recapture, it is not the Office’s position that “any amendment made in response to an office action is to be considered a Surrender Generating Limitation (SGL).”  The Examiner did not make such a statement during the interview, and instead merely pointed out that MPEP section 1412.01 states that an SGL can be created by amending the claims to define over the art or by an argument by applicant.
With respect to the Original Invention rejection, it was Applicant (not the Office) who argued that some of the facts in Antares are different from the facts in the instant ‘701 reissue application.  While Applicant thanks the Office for “acknowledging that the facts of Antares differ from the present case,” this is not to be interpreted as an acquiescence on the part of the Office that the Original Invention rejection is somehow improper.  To the contrary, note page 13 of the previous office action which states that reissue claims 21-31 are drawn to a welding torch contact tip, and, just as in Antares Pharma, Inc., the disclosure of the ‘970 patent discloses one invention, which is an arc welding system comprising a welding gun/torch which uses a generic contact tip.
Antares serves as a guide, and some of the facts in every case will be different when compared to other cases.
Applicant is not clear as to the identity of the person referred to as “the technical Examiner, who was brought in to participate in the interview.”  None of the USPTO participants purported to be a technical expert, and none of the participants acknowledged “Applicant’s position that contact tips and nozzles are not the same.” 
While there was a discussion of contact tips and nozzles, and Applicant argued that the two have different meanings in the welding art, Applicant did not explain the differences during the interview.

Reissue Applications
Applicant’s traversal of the objection set forth in the previous office action is noted.  The amendments to the Specification are effective to overcome the objection.

Reissue Declaration
The Declaration filed December 1, 2021 includes a proper error statement and has been accepted.  The rejection under 35 U.S.C. 251 has been overcome.

Recapture
The rejection has been withdrawn as discussed in the Recapture Analysis above.

Original Invention
The arguments presented on pages 12-14 of the Response are not entirely understood.
The reference to the “Office” on the eleventh line from the bottom of page 12 is not clear if Applicant means during the Interview or in previous Office action.  Either way, the phrase “where the Office represented that the Court found…” is not understood.  It appears that Applicant is inferring that the Office has misinterpreted the findings of the Court.
Applicant appears to argue that because a contact tip 101 is shown in the ‘970 patent, that an exemplary embodiment is shown in figure 3, and that “several embodiments” are shown in figures 4A-C, that the reissue claims are for the same invention as disclosed in the original patent.
This argument does not address the Original Invention rejection as applied and, in fact, appears to misinterpret the rejection.
Note lines 4-5 of page 13 of the previous office action which state that the subject ‘970 patent does not disclose the welding tip as a separate invention.  On the same page there is a discussion that the welding tip as disclosed appears to be described as a prior art welding tip.  The rejection concludes by stating that the ‘970 patent discloses one invention which is an arc welding system comprising a welding gun/torch which uses a generic contact tip.
In Antares Pharma Inc., v. Medac Pharma Inc., 771 F.3d 1354, 112 USPQ2d 1865, 1870-1871.   Or…  In Antares Pharma, at 1868, the Court points out that the Supreme Courts definitive explanation of the original patent requirement appears in U.S. Industrial Chemicals, Inc. v. Carbide & Carbon Chemicals Corp., 315 U.S. 668 [53 U.S.P.Q. 6] 1942.  At pages 1870-1871, the Court in Antares Pharma states:
Industrial Chemicals made clear that, for section 251, “it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification.”  315 U.S. at 676.  Rather the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.  Id.

As noted in the previous Office action, and repeated above, the ‘970 patent does not disclose the newly claimed contact tip as being a separate invention.  
Merely describing embodiments of a contact tip without describing the other components, or showing a partial view of a contact tip (figure 3) or an end view of a contact tip (figure 4), as argued by Applicant on page 14, is not evidence that a contact tip was an invention in itself, separate from the entire welding system disclosed.
Although the contact tip is mentioned in the specification, it is not described separately from the welding system and is instead described only as a part of the welding system as a whole.  This generally follows the facts and guidance in Antares Pharma.

Drawing objections
Applicant argues that because the at least two electrodes are shown in a drawing figure as passing in a longitudinal orientation without intertwining or twisting with each other, this satisfies the requirement to show every feature specified in the claims.  However, claim 21 recites the contact tip “configured to align” the electrodes to pass through the contact tip without intertwining or twisting, and the drawings do not show any particular configuration or structure which aligns the electrodes.  In other words, for 

35 U.S.C. § 112 
It is respectfully submitted that the Examiner was not mistaken in his interpretation of the features disclosed in the ‘970 patent.  There is simply no disclosure in the subject patent as to how the contact tip is “configured to align” the electrodes such that they pass through the welding gun without intertwining or twisting each other.  Merely showing the electrodes to not be twisted, or saying that they are aligned, is not a disclosure of structure or a configuration in the contact tip which actually aligns the electrodes or at least prevents twisting.

Indefiniteness
With respect to claims 18 and 19, applicant states:
Applicant submits that the MPEP only requires that Applicant distinctly claim the subject matter which applicant regards as the invention.  MPEP § 2173.  According to MPEP § 2173, “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear (emphasis added) so the public is informed of the boundaries of what constitutes infringement of the patent.” Id.  “It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter.”

This is precisely why claims 18 and 29 are rejected as indefinite.  
There is no disclosure in the ‘970 patent as to a current or waveform that would be sufficient to weld with a particular diameter electrode, nor do claims 18 and 29 define such a current or waveform.

Claims 18 and 29 do not clearly and precisely inform persons of ordinary skill in the art as to the metes and bounds of these claims.

Medicus
The arguments that Medicus does not disclose a contact tip, and that persons of ordinary skill in the art would readily appreciate the differences between a nozzle and a contact tip are not persuasive.  While the terms “contact tip” and “nozzle” do not appear to be entirely interchangeable in the prior art, attention is drawn to Gleason (U.S. Patent 3,694,620) previously cited by Applicant, where in column 3 the elements 70 is described as a “welding tip or nozzle.”  Therefore, merely reciting the bare term “contact tip” does not recite over a reference such as Medicus which uses the term “nozzle” for the terminal end the welding torch through which the electrodes protrude.
Moreover, Applicant asserts that the nozzle 22 is insulated, but does not provide any recitation in Medicus that would support this position.

As such, the rejections based on Medicus have been withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 25, 2021 and January 7, 2022 have been considered and placed of record.   
It is noted that the foreign references which are not in the English language have been considered only as to the extent to which they can be understood from the English abstract (if provided) and the drawing figures.
The documents filed October 25, 2021 and entered as JP 5157006 and JP6137053 have not been considered because the specification pages of these documents are blank, and therefore have been submitted without descriptions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  The recitation of the welding waveform provided “through said contact tip” necessitated the use of Khakhalev as the base reference, and the amendments to claims 10 and 21 changing “to” to -- for consuming-- rendered the claims indefinite as to whether or not the electrodes are being claimed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             


Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee: /E.D.L/                            SPRS, Art Unit 3993  





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.